Citation Nr: 0124013	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  96-33 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 
60 percent for a grand mal seizure disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from February 1968 to March 1969.  
These matters come to the Board of Veterans' Appeals (Board) 
from an April 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to a disability rating in excess of 
60 percent for the seizure disorder.  In a November 1997 
rating decision the RO denied entitlement to a total rating 
based on individual unemployability.  The veteran perfected 
appeals of the April 1996 and November 1997 decisions.

In addition to the issues shown above, the veteran has 
claimed entitlement to service connection for a psychiatric 
impairment, which he contends had its onset during service or 
is secondary to the service-connected seizure disorder.  The 
Board finds that the issues now on appeal are inextricably 
intertwined with the claim for service connection for a 
psychiatric disorder, for the reasons shown below.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more 
issues are inextricably intertwined if one claim could have 
significant impact on the other).


REMAND

Laws and Regulations

When there is doubt as to the true nature of epileptiform 
attacks, neurological observation in a hospital is necessary.  
To warrant a rating for epilepsy, the seizures must be 
witnessed or verified at some time by a physician.  
Competent, consistent lay testimony emphasizing the 
convulsive and immediate post-convulsive characteristics may 
be accepted in determining the frequency of the episodes.  
The frequency of seizures should be ascertained under the 
ordinary conditions of life (not while hospitalized).  
38 C.F.R. § 4.121.

The term psychomotor epilepsy refers to a condition that is 
characterized by seizures and not uncommonly by a chronic 
psychiatric disturbance as well.  Psychomotor seizures 
consist of episodic alterations in conscious control that may 
be associated with automatic states, generalized convulsions, 
random motor movements, hallucinatory phenomena, perceptual 
illusions, alterations in thinking, alterations in memory, 
abnormalities of mood or affect, and autonomic disturbances.  
Automatic states or automatisms are characterized by episodes 
of irrational, irrelevant, disjointed, unconventional, 
asocial, purposeless, though seemingly coordinated and 
purposeful, confused, or inappropriate activity of one to 
several minutes in duration with subsequent amnesia for the 
seizure.  The seizure manifestations of psychomotor epilepsy 
vary from patient to patient and in the same patient from 
seizure to seizure.  A chronic mental disorder is not 
uncommon as an inter-seizure manifestation of psychomotor 
epilepsy and may include psychiatric disturbances extending 
from minimal anxiety to severe personality disorder (as 
distinguished from developmental) or almost complete 
personality disintegration (psychosis).  The manifestations 
of a chronic mental disorder associated with psychomotor 
epilepsy, like those of the seizures, are protean in 
character.  38 C.F.R. § 4.122.

Factual Background

The veteran's service medical records show that in March 1968 
he reported having been shot in the back of the neck with a 
pellet two days previously.  A friend had removed the pellet 
from his neck, and the wound had become infected.  The wound 
was treated on one occasion with medication and hot packs, 
and the medical records reflect no further treatment for the 
pellet injury.  The contemporaneous records do not disclose 
that the pellet penetrated the skull or spine, required 
extensive treatment, or resulted in any disability.

In September 1968 the veteran complained of dizziness, 
headaches, and "blackouts" that he had experienced throughout 
his life.  He was referred for a neurology evaluation, during 
which he stated that he had had the "spells" for 10 months, 
two months prior to entering active service.  He denied 
experiencing any jerking movements or incontinence during the 
episodes, but slept for two to four hours after they 
occurred.  The episodes occurred once or twice a week.  An 
electroencephalogram (EEG) revealed evidence of abnormal 
brain wave activity that the neurologist found to be 
consistent with a seizure disorder.  The veteran was then 
given a limited profile and placed on medication.

The RO obtained the veteran's service personnel records in 
conjunction with his assertion that he was separated from 
service due to a psychiatric impairment.  Those records show 
that he had no foreign or sea service, and that he was 
separated from service "under honorable conditions" due to 
unsuitability, not for medical reasons.  He had established a 
pattern of behavior represented by failure to obey lawful 
orders, being disrespectful to his superiors, poor work 
performance, and an uncooperative attitude.  He underwent a 
psychiatric evaluation in November 1968 that resulted in 
diagnoses of low intelligence and passive-aggressive and 
passive-dependent personality disorders.  He appeared before 
a board of officers in January 1969, who recommended that he 
be administratively separated from service based on 
unsuitability.

The RO provided the veteran a VA neuropsychiatric examination 
when he initially claimed entitlement to compensation 
benefits in September 1970.  The neurologist found that the 
veteran's description of his symptoms was inconsistent and 
unreliable and  found no evidence of a neurological 
impairment based on the physical examination.  An EEG at that 
time was again found to be compatible with a mixed type of 
seizure disorder.  The neuropsychiatrist recommended that the 
veteran be hospitalized for a period of observation and 
evaluation in order to determine a final diagnosis and did 
not provide a diagnosis of any neurological impairment.  The 
veteran failed to cooperate with the hospitalization, and the 
RO denied his claim for compensation benefits.

Following an additional claim for compensation benefits, the 
veteran underwent a neuropsychiatric examination in December 
1972.  The examiner found that the veteran's reported history 
was inconsistent and unreliable, and that he had delusional 
ideas and auditory hallucinations.  Based on the veteran's 
report of having three "seizures" per week and being treated 
with Dilantin, and abnormal EEG findings, the examiner 
provided a diagnosis of grand mal epilepsy and psychosis with 
hallucinatory experiences.  In a May 1973 rating decision the 
RO denied entitlement to service connection for the psychosis 
on the basis that the disorder had not become manifest within 
the one year presumptive period following the veteran's 
separation from service.

On a claim form dated in July 1973 the veteran reortd that he 
was then hospitalized at the VA hospital in Brentwood, 
California and that he had been admitted in June 1973.

VA treatment records indicate that the veteran was 
hospitalized from August 1973 to January 1974, but the 
available records do not disclose the diagnosis resulting 
from that hospitalization.  He was again hospitalized from 
March to September 1974 with relevant diagnoses of alcohol 
addiction, a schizoid personality, and seizures.  The 
diagnosis of a schizoid personality was apparently based on 
the manifestations of anger, auditory hallucinations, a flat 
affect, mild motor retardation, and some blocking of 
thoughts.  An EEG at that time was again compatible with a 
seizure disorder, and he was prescribed Dilantin.  The 
veteran's claim for compensation benefits was again denied 
because he failed to appear for a medical examination.

A VA examination in August 1989 resulted in a diagnosis of a 
seizure disorder, by history, and based on the veteran 
receiving medication for seizures.  None of the medical 
evidence then of record, including the service medical 
records, VA treatment records through 1988, and the multiple 
VA examinations, disclosed that a medical care provider had 
at any point in time observed the veteran experiencing a 
"seizure."  In a September 1989 rating decision, however, the 
RO granted service connection for a grand mal seizure 
disorder, then rated as 10 percent disabling.

VA treatment records since at least January 1990 indicate 
that the veteran has received medication for seizures as well 
as multiple psychiatric disorders.  His psychiatric diagnoses 
include pedophilia, depression, and schizophrenia.  
Psychological testing in January 1990 revealed findings 
indicative of schizophrenia or other thought disorders, 
depression, anger, and somatization.  His treating 
psychologist noted in February 1990 that his record reflected 
a thought disorder since 1974.  The medical records do not 
show that a medical care provider observed or verified any of 
the veteran's reported seizures, which included grand mal and 
petit mal episodes.  Based on the frequency of seizures 
reported by the veteran and his wife, in a November 1990 
rating decision the RO increased the rating for the seizure 
disorder from 10 to 60 percent.

The report of an August 1994 VA neurology examination 
indicates that the veteran was initially hospitalized for 
psychiatric treatment from 1970 to 1972, but the name of the 
facility providing the treatment is not shown.  He was again 
hospitalized at the Brentwood (Los Angeles) VA medical center 
(MC) in 1972, and at the VAMC in Fort Lyon, Colorado, in 1973 
and 1974.  The records pertaining to the veteran's treatment 
for a psychiatric impairment from 1970 to 1973 are relevant 
to his claim for service connection for a psychiatric 
disorder, but have not been obtained.

The VA treatment records show that in September 1995 the 
veteran became very upset while working in the VA cafeteria 
and threatened to shoot all of the other employees.  He was 
then asked to resign from his employment.  His psychologist 
then noted that he tended to respond to pressure with 
violence.  

In conjunction with a May 1996 psychiatric examination 
relating to his claim for Social Security disability 
benefits, the veteran stated that his mental illness began 
when he was shot in the head.  He reported having received 
psychiatric treatment from the Kern County Hospital in 
Bakersfield, California, from 1969 to 1970 and from the VAMC 
in Brentwood (Los Angeles) from 1970 to 1973.  The records of 
VA treatment are relevant to the veteran's claim for service 
connection for a psychiatric disorder, but have not been 
obtained.  Of recored is a statement from Kern County medical 
record supervisor dated in May 1971 listing treatment for an 
eye disorder in 1970-71.  The Board does not believe that 
there are any further records which must be requested from 
Kern County.  The veteran also reported having been told that 
he had post-traumatic stress disorder (PTSD), but the medical 
records do not reflect such a diagnosis and his service 
records show that he did not serve in Vietnam or any other 
foreign country.  The examination resulted in diagnoses of 
alcohol and polysubstance abuse, in sustained full remission; 
to rule out schizophrenia, chronic undifferentiated type; to 
rule out PTSD; and a personality disorder not otherwise 
specified with explosive, anti-social, and narcissistic 
traits.  The veteran was awarded Social Security disability 
benefits effective in September 1995 based on a primary 
diagnosis of a personality disorder and secondary diagnoses 
of intermittent depression and polysubstance abuse, in full 
remission.

The veteran claimed entitlement to a total rating based on 
unemployability in June 1996, at which time he asserted that 
he had stopped working in September 1995 due to his service-
connected seizure disorder.  He subsequently submitted a July 
1996 medical report from his treating psychologist in which 
the psychologist stated that the veteran had received 
treatment for his psychiatric symptoms from VA since 1973, 
and that his psychiatric disorder was the result of a 
service-connected gunshot wound to the head.  She stated that 
he suffered from a thought disorder manifested by auditory 
hallucinations, paranoia, and anger, and that he often 
responded to the auditory hallucinations with anger or 
inappropriate behavior.  She also stated that he had a 
seizure disorder that was moderately controlled.  His 
relevant diagnoses included schizophrenia, paranoid type; a 
personality disorder not otherwise specified; and a seizure 
disorder.  She further stated that the veteran was not 
employable due to the combination of his impairments.

The report of a December 1996 VA medical examination 
indicates that the veteran reported having been shot in the 
back of the head, resulting in a coma of 10 days in duration 
and a three-week hospitalization.  He also reported that 
following his separation from service he was hospitalized 
numerous times for uncontrollable seizures and psychosis.  
The examiner indicated that he had a long history of 
psychosocial problems that preceded service; a disruptive, 
passive-aggressive personality; a history of pedophilia from 
the age of nine years; and a severe psychopathological 
thought disorder.  The veteran complained of uncontrollable 
anger, delusions, hallucinations, poor judgment and reasoning 
ability, emotional instability, and seizures.  The examiner 
found that he had a history of grand and petit mal seizures 
since incurring the gunshot wound in late 1968 that were not 
well controlled.  She did not indicate, however, how often 
the two types of seizures occurred.  She found that he was 
not a likely candidate for employment due to explosive anger, 
the inability to get along with others, serious impairment in 
judgment and reasoning, and uncontrolled seizures.

A March 1997 report from the veteran's employer, the VAMC, 
shows that he was last employed in September 1995 and that he 
had not missed any work due to disability in the 12-month 
period preceding employment termination.  He resigned from 
employment and was awarded disability retirement benefits.

During an October 1998 VA medical examination the veteran 
reported having had seizures since incurring a gunshot wound 
to the head while serving in Vietnam in 1969.  He then 
reported having five seizures a year, which included grand 
and petit mal seizures.  The examiner did not distinguish the 
frequency of major seizures from minor seizures.  The veteran 
denied receiving any treatment for a psychiatric disorder at 
that time, but reported experiencing auditory and visual 
hallucinations.

The RO provided the veteran a VA psychiatric examination in 
May 1999 for the purpose of obtaining a medical opinion on 
whether his psychiatric disorder was a manifestation of the 
seizure disorder, in accordance with 38 C.F.R. § 4.122.  
During that examination the veteran reported having been shot 
in the head while guarding a warehouse while in service.  He 
stated that after being shot he was in a coma for ten days, 
and that a week later he began experiencing uncontrolled 
seizures.  He also reported that he had been medically 
separated from service due to the seizures and because he had 
become irritable and unpredictable in his behavior.  He 
stated that he continued to receive medication for seizures 
following his separation from service, and that he 
experienced his last seizure three weeks prior to the 
examination.  He also stated that he had visual and auditory 
hallucinations "all the time."  He described a visual 
hallucination of seeing a man carrying a house down the road, 
which his wife witnessed and characterized as a "visual 
spell."  He also stated that he had been fired from numerous 
jobs due to threatening or violent behavior.

Based on the results of the examination the examiner provided 
diagnoses of a personality change due to a head injury, 
aggressive type, and a psychotic disorder with hallucinations 
due to the head injury, with no Axis II diagnosis (a 
developmental personality disorder) identified.  The examiner 
provided the opinion that the veteran's personality change 
occurred at the same time as the seizure disorder, both of 
which were the result of the purported head injury.  He found 
that the veteran's irritability and poor impulse control were 
not secondary to the seizure disorder, in that they did not 
occur following a seizure or during the post-ictal state, but 
that both disorders were sequelae of the in-service head 
trauma.  He also found that the personality changes, which 
were not developmental, prevented the veteran from tolerating 
a work environment.

Required Development

In accordance with 38 C.F.R. § 4.122, a chronic mental 
disorder is not uncommon as a manifestation of psychomotor 
epilepsy.  It is not clear from the evidence of record, 
however, whether the veteran's service-connected seizure 
disorder is psychomotor epilepsy.  If he does have 
psychomotor epilepsy, the evidence does not show whether his 
psychiatric symptoms are a manifestation of the seizure 
disorder or a separate disorder that is not related to the 
seizure disorder initially documented during service.

Although the examiner in May 1999 found that the veteran's 
psychiatric symptoms were the result of in-service head 
trauma, he provided no discussion on the nature of the head 
trauma as shown on service medical records or on the medical 
history provided by those contemporaneous service medical 
records; and apparently he based his conclusion on the 
history as provided by the veteran.

The Board notes that at no time since the veteran initially 
reported having "dizzy spells" while in service has a medical 
professional observed or verified the occurrence or severity 
of his reported "seizures."  This is more problematic because 
the evidence discloses that in addition to what he 
characterizes as "petit mal" seizures, he also experiences 
visual and auditory hallucinations.  Given the nature of his 
mixed seizure history and his wife's characterization of a 
visual hallucination as a "visual spell," it is not clear 
whether his references to "petit mal" seizures are actual 
seizures or visual or auditory hallucinations.  For these 
reasons the Board finds that a period of hospitalization for 
observation and evaluation is advisable in order to determine 
the nature, severity, and etiology of the veteran's 
neurological and/or psychiatric impairments.

The Board also notes that with his original claim for 
compensation benefits in 1969, the VAMC scheduled a period of 
hospitalization for observation and evaluation, but that the 
veteran failed to appear for the hospitalization.  Pursuant 
to 38 C.F.R. § 3.655, the veteran is required to participate 
in a hospitalization for observation and evaluation if the 
hospitalization is necessary to determine the merits of his 
claim for an increased rating.  If the veteran fails without 
good cause to cooperate with the evaluation, his claim for an 
increased rating may be denied.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in the new law and 
regulations are satisfied.  Duty to 
Assist, 66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

2.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers, inpatient and outpatient, 
VA and private, who treated the veteran 
for a psychiatric disorder since his 
separation from service and for the 
seizure disorder since October 1998.  
After securing any necessary release, the 
RO should obtain copies of such records 
that are not in file.  Specifically, the 
RO should obtain the veteran's treatment 
records from the VAMCs in Brentwood (Los 
Angeles) and Fort Lyon and Denver, 
Colorado, particularly those between 1970 
and 1973.  If the RO is not able to 
obtain the identified records, the claims 
file should be documented to that effect.

3.  In accordance with 38 C.F.R. § 3.655, 
the RO should notify the veteran that a 
VA hospitalization for observation and 
evaluation is being scheduled, and that 
his failure to cooperate with the 
evaluation may result in the denial of 
his pending appeals.

4.  The RO should provide the veteran a 
period of VA hospitalization for 
observation and evaluation by a 
neurologist and psychiatrist.  The 
purpose of the hospitalization is to 
determine the nature, severity, and 
frequency of his seizures, and to 
determine the nature and etiology of any 
psychiatric impairment.  If the VAMC 
determines that a period of 
hospitalization is not feasible, a 
thorough psychiatric examination by a 
board of two psychiatrists and a thorough 
neurology examination should be provided 
to the veteran.   The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
physicians conducting the evaluation, and 
its receipt and review should be 
acknowledged in the report of the 
evaluation.  The evaluation should 
include any diagnostic tests or studies, 
including an EEG or psychological 
testing, that are deemed necessary for an 
accurate assessment, and the physicians 
should review the results of any testing 
prior to completion of the report.

During the hospitalization the medical 
care providers should document any 
observed signs of a seizure disorder in 
terms of a description of the 
manifestation as a major or minor 
seizure, the duration of the seizure, and 
their frequency.  If no signs of a 
seizure disorder are observed during the 
hospitalization, the report of the 
evaluation should reflect that finding.  
Based on the observations and review of 
the relevant medical evidence, the 
neurologist should determine, if 
possible, how often the veteran has major 
seizures and how often he has minor 
seizures.

The psychiatrist (or board of two 
psychiatrists) should conduct a thorough 
psychiatric evaluation and provide a 
diagnosis for any pathology found.  That 
evaluation should include a complete 
description of the history of any 
psychiatric disorder and a description of 
any current symptomatology demonstrated 
by the veteran.  

Based on the results of their 
examinations, a review of the relevant 
medical evidence, and sound medical 
principles, and not merely on the history 
given them by the veteran, the 
neurologist and psychiatrist(s) should 
then answer the following questions:

A.  Does the veteran have psychomotor 
epilepsy, or an equivalent of that 
disorder in current medical terminology?

B.  If the veteran has psychomotor 
epilepsy (or an equivalent), are any of 
his psychiatric symptoms manifestations 
of the epilepsy, or are the psychiatric 
symptoms due to other etiology?

C.  If the veteran does not have 
psychomotor epilepsy (or an equivalent), 
are any of his psychiatric symptoms 
otherwise etiologically related to the 
epilepsy?

D.  Do the psychiatric symptoms that the 
veteran demonstrated during service, 
which were then diagnosed as passive-
aggressive and passive-dependent 
personality disorders, represent the 
onset of a psychotic disorder, which was 
initially diagnosed in December 1972?

The evaluators should provide the 
complete rationale for their responses.

5.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the requested evaluations and 
responses to the questions posed above 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the issue of the 
veteran's entitlement to service 
connection for a psychiatric disorder.  
The RO should also re-adjudicate the 
issues of entitlement to a disability 
rating in excess of 60 percent for the 
seizure disorder and entitlement to a 
total rating based on individual 
unemployability.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations, not 
previously provided, considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


